DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 and 17-20 in the reply filed on 8/29/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022. 
Non-elected claims 12-16 are canceled.
Claims 1-11 and 17-20 are examined on the merit.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 line 3 recite “fork-shaped recess” which should read “fork-shaped arm”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 7, 9-10, 11 and 18 recite the limitation “in particular” which renders the claims indefinite. For example, it is not clear whether the claims require the limitation of the “in particular” clauses. In an effort to compact persecution, any limitation in the “in particular” clauses is not being considered.
Claim 7 line 2 recite the limitation “its recess” which renders the claim indefinite. For example, it is not clear if “its recess” refers the recess as recited in claim 1 or reciting another element. In an effort to compact persecution, the limitation is being interpreted as “the recess”
Claim 19 recite “a liquid channel” which renders the claim indefinite. For example, it is not clear of “a liquid channel” is within the group of “liquid channels” in claim 1 or it refers a different liquid channel. In an effort to compact persecution, “a liquid channel” is considered within the group of “liquid channels” in claim 1.
Claims 2, 4-6, 8, and 20 are rejected for at least being dependent of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greg et al (US 20130245543 A1, hereinafter ‘Greg’) in view of Chevallet et al (US 20020107468 A1, hereinafter ‘Chevallet’)
Regarding Claim 1, Greg discloses a replacement cassette for an ophthalmological apparatus comprising:
An interchangeable ophthalmological cassette (figure 1, cassette 100) coming into contact with patient liquid for an ophthalmic surgical device (figure 1, handpiece 12):
At least one hard region (figure 5a, front and back late 100 a/b, [0067] “rigid features of backing plate 100b”) as housing of the replacement cassette,
At least one soft region (figure 5a, diaphragm 120)
Wherein the hard region and the soft region form inner liquid channels (figure 5a, liquid channels 111) of the replacement cassette, and
Wherein the soft region forms a cassette-side pressure detection arrangement (figure 4a, pressure/vacuum sensor diaphragm 120a) for determining a liquid pressure in at least one of the inner liquid channels ([0066] “Vacuum/pressure sensor diaphragm 120a may be a sealed flexible annular membrane with a central magnetic coupling disk which deforms: (1) proportionally outwards under fluid pressure conditions compressing a magnetically-coupled force displacement transducer of console 14 allowing for non-fluid contact measurement of fluid pressure level inside the aspiration fluid pathways of surgical cassette 100”), wherein
	The pressure detection arrangement is formed in the replacement cassette with (arrangement between diaphragm 120a and force displacement transducer 131 of console 14 ,[0068] “alignment between the center of the magnetically-coupled force displacement transducer 131 of console 14 and the center of vacuum/pressure diaphragm 120a of surgical cassette 100”)):
A pressure chamber (examiner’s annotated figure 6, pressure chamber, [0074] “fluid vacuum inside manifold fluid flow channels 111 causes deformation inwards of vacuum/pressure sensor diaphragm 120a in surgical cassette 100” implies the pressure chamber formed under diaphragm 120a), which is connected to one of the inner liquid channels (referring examiner’s annotated figure 6, the pressure chamber formed in the inner liquid channels 111),
The pressure chamber has a flexible membrane (figure 4a, pressure/vacuum sensor diaphragm 120a) outwardly ([0074] “Positive fluid pressure in manifold fluid flow channels 111 results in an outward extension of vacuum/pressure sensor diaphragm 120a”).

    PNG
    media_image1.png
    503
    681
    media_image1.png
    Greyscale

Greg does not disclose  the flexible membrane peripherally surrounds a coupling element, wherein the coupling element is formed with a recess in such a way that, as the replacement cassette is inserted substantially parallel to the membrane into the ophthalmological apparatus, an arm, shaped into a fork, of a force measuring arrangement of the ophthalmological apparatus engages in the recess substantially parallel to the membrane in such a way that the coupling element is surrounded at least on two sides by the fork-shaped arm and a force effect on the membrane occurring in a direction substantially normal in relation to the membrane can be detected by the force measuring arrangement both in a positive and in a negative direction.
Chevallet teaches a device for measuring pressure which is relatively pertinent to problem posed by applicant of measuring pressure within a liquid channel of a cassette comprising a cassette (Cassette as illustrated in figures 6 and 7) comprises the flexible membrane (figure 7, closure element 68 comprising thinned region 76, [0086] “elastic deformation of the thinned region 76”) surrounds a coupling element (figure 7, member 80),
Wherein the coupling element is formed with a recess (figure 7, notches 84) in such a way that, as the replacement cassette is inserted substantially parallel to the membrane into the ophthalmological apparatus (figure 7, dialysis apparatus 52, referring figure 7,the cassette is inserted parallel to the closure member 68 into the dialysis apparatus), an arm (figure 7, load transmitter 78 comprising jaws 86), shaped into a fork, of a force measuring arrangement (figure 7, load sensor 56 and load transmitter 78) of the ophthalmological apparatus engages in the recess substantially parallel to the membrane (referring figure 7, jaws 86 engages notches 84 and parallel to the closure element 68) in such a way that the coupling element is surrounded at least one two sides by the fork-shaped arm (referring figure 7, load transmitter 78 and jaws 86 surrounds notches 84) and a force effect on the membrane occurring in a direction substantially normal in relation to the membrane can be detected by the force measuring arrangement both in a positive and in a negative direction ([0086] " Thus, under the effect of the pressure of the blood in the compartment 58, and by virtue of the elastic deformation of the thinned region 76, it is possible for the central pellet 74 to be displaced overall along a displacement axis A-A which is substantially orthogonal to the general plane of the pellet 74."  [0110] "Thus, when the blood pressure inside the compartment 58 becomes less than the pressure of the ambient air, the central pellet 74 tends to be displaced axially towards the inside of the compartment 58", which implies the force is measured by movement of member 80 which is normal to the closure element 68, and positive movement (downward) and negative movement (upward) can be measured by displacement of the closure element).
Chevallet provides the coupling element comprises notches which engages the fork shaped load transmitter in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction, and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the coupling element formed with a recess such that the coupling element engages the force measuring arrangement comprising the fork-shaped arm for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 2, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose the recess of the coupling element is at least partially circumferential.
Chevallet teaches the recess of the coupling element (figure 7, notches 84) is at least partially circumferential (referring figure 7, the notches formed circumferentially around axis A of member 80).
Chevallet provides the notches formed circumferentially around the member in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction, and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the recess of the coupling element is at least partially circumferential for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 3, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 2.
Greg does not disclose wherein the recess is formed over more than 180° of the coupling element.
Chevallet teaches the recess is formed over more than 180° of the coupling element (referring figure 7, notches are formed on membrane 80 opposite each other, therefore formed 180° of the coupling element).
Chevallet provide the notches formed 180° of the coupling element in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the recess formed over more than 180° of the coupling element for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 5, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose wherein the recess is designed and arranged for direct engagement of the arm, as a plate provided with strain gauges and fork-shaped recess, into the recess of the coupling element.
Chevallet teaches wherein the recess (figure 7, notch 84) is designed and arranged for direct engagement of the arm (figure 7, jaws 86), as a plate (figure 7, load transmitter 78) provided with strain gauges (figure 7, load sensor 56) and fork-shaped arm, into the recess of the coupling element (referring figure 7, the recess directly engages jaws 86).
Chevallet provide the notches configured to engage the jaws of the load in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the recess arranged for direct engagement of the arm for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 7, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose wherein the coupling element is formed with the recess in such a way that two prongs of the fork can be engaged in the recess of the coupling element in such a way that the coupling element at the recess is surrounded by these prongs on at least two sides.
Chevallet teaches the coupling element is formed with its recess in such a way that two prongs of the forks (figure 7, forks of load transmitter 78) can be engaged in the recess of the coupling element (referring figure 7, the forks of the load transmitter 78 engages the notches through jaws 86) in such a way that the coupling element at the recess is surrounded by these prongs on at least two sides (referring figure 7, notches 84 are surrounded by the forks of the load transmitter 78).
Chevallet provide the notches engages and surrounded by forks of the load transmitter in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the coupling element is formed with its recess such a way that two prongs of the fork can be engaged in the recess of the coupling element and surrounded by the prongs for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 8, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose the recess in the coupling element is oriented substantially parallel to the membrane.
Chevallet teaches substantially parallel to the membrane (referring figure 7, the notches are substantially parallel to the closure element 68).
Chevallet provides the notches are oriented parallel to the closure element in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the coupling element is formed with its recess such a way that two prongs of the fork can be engaged in the recess of the coupling element and surrounded by the prongs for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 9, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose wherein the membrane and the coupling element are formed in one piece.
	Chevallet teaches the membrane (figure 7, closure element 68) and the coupling element (figure 7, member 80) are formed in one piece (referring figure 7, the closure element and the member are in one piece).
Chevallet provides the closure element and the member are formed in one piece in order to secure the closure element in axial displacement with the load transmitter ([0109]) which keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the membrane and the coupling element are formed in one piece for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Regarding Claim 10, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not explicitly disclose wherein the hard region is made of the hard plastic 
the soft region is made of the soft plastic and wherein the hard plastic and the soft plastic are formed as an integral multi-component injection-molded part.
Chevallet teaches wherein the hard region (figure 7, rigid wall 64) is made of the hard plastic ([0077] “cassette 48 is made, for example, by molding, of polycarbonate", which implies the rigid wall is made out of hard plastic, for example, polycarbonate”),
The soft region (figure 6, closure element 86 comprises thinned region 76) is made of the soft plastic ([0077] and [0089] "thinned region 76, such that it is also elastically deformable" since the cassette is made of plastic material and the cassette comprises the thinned region that is elastically deformable, indicating the thinned region is made out of the soft plastic), and
The hard plastic and the soft plastics are formed as an integral multi-component injection-molded part ([0093] “The axial thickness of the thinned region 76 must, in this case, be compatible with the injection-moulding technique which makes it possible to produce the cassette 48 by moulding").
Chevallet provide the rigid wall and thinned region is made out of hard plastic and soft plastic and formed by the injection-moulding technique since such material is suitable to produce cassette ([0077]) and further providing excellent sealing ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the hard region is made of the hard plastic, the soft region is made of the soft plastic and the hard plastic and the soft plastics are formed as an integral multi-component injection part since such materials are known as a suitable material to produce the cassette and injection molding technique provide excellent sealing.
Regarding Claim 11, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1. 
A first outer shell (figure 5a, plates 100a and 100b) and a second outer shell (figure 5a, gasket 120), which form the housing of the replacement of cassette (plates and gasket forms the housing of cassette 100), and
A core part (figure 5a, channels 111), wherein
The core part is arranged between the outer shells (referring figure 5a, the channels are formed between the manifold 120 and plates 100a as shown figure 5a),
	Greg does not disclose the outer shells are formed from two-component injection molding of the hard plastic and the soft plastic and the first outer shell and second outer shell and/or the core part are snapped or cold-pressed with one another to form a finished replacement cassette.
	Chevallet teaches the outer shells (figure 6, main wall 64 and thinned region 76) are formed from two-component injection molding of the hard plastic ([0077] "cassette 48 is made, for example, by moulding, of polycarbonate", which implies the rigid wall is made out of hard plastic, for example, polycarbonate) and the soft plastic ([0089] "the thinned region 76, such that it is also elastically deformable along the axis A-A.", "[0093] The axial thickness of the thinned region 76 must, in this case, be compatible with the injection-moulding technique which makes it possible to produce the cassette 48 by moulding").
	The coupling element of the pressure detection arrangement protrudes beyond one of the outer shells at least in part (referring figure 7, the member 80 protrude main wall 64 and thinned region 68).
	Chevallet provide the outer shell of cassette made of the hard plastic and soft plastic formed from injection moulding since such material is suitable to produce cassette ([0077]) and to provide sealing ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the hard region is made of the hard plastic, the soft region is made of the soft plastic and the hard plastic and the soft plastics are formed as an integral multi-component injection part since such materials are known as a suitable material to produce the cassette and injection molding technique provide excellent sealing. 
	Furthermore, Chevallet provide the member protrude from main wall and closure element in order to keeps the flexible membrane secure to the load transmitter while the flexible membrane displaced axially in both positive and negative direction and therefore makes the device possible to measure not only positive pressure (downward displacement of flexible membrane) within the chamber but also any pressure drop (upward displacement) with respect to a reference pressure ([0112]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg to incorporate the teachings of Chevallet and provide the coupling element protrudes beyond one of the outer shells for the purpose of measuring both positive and negative movement of the flexible membrane to measure both negative and positive pressure within the liquid channel.
Greg, as modified by Chevallet, is still silent as to the first outer shell and second outer shell and/or the core part are snapped or cold-pressed with one another to form a finished replacement cassette. However, the limitation is above is a product by process limitation, since they refer manufacturing processes of cassette. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. In this case, the prior art is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps.
Regarding Claim 17, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg further discloses wherein the soft region forms seals of the pressure chamber and/or the liquid channels ([0066] “Surgical cassette 100 may include gasket 120 as illustrated in FIGS. 10a and 10b, which may be an integrated elastomeric fluid channel sealing gasket”)
Regarding Claim 18, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg further discloses wherein soft regions (figure 5a, peristaltic pump tube 107 and gasket 120) form functional elements of the replacement cassette, the functional elements form 
A squeeze pump region (figure 5a, peristaltic pump tube 107, [0057] “Peristaltic pump tube 107 may be an elastomeric length of tubing that is configured to generate positive displacement of fluid flow in the direction of pump roller”) for liquid in the liquid channels,
A valve arrangement region (figure 6, vent valve 114, irrigation valve 113) for varying a flow cross-section in at least one of the liquid channels ([0075] “compresses irrigation valve 113 of surgical cassette 100 resulting in a decrease or shutoff of irrigation”).
A positive pressure sensor region (figure 10a, vacuum/pressure sensor diaphragm 120a) for determining a liquid pressure in at least one of the liquid channels ([0074] “fluid vacuum inside manifold fluid flow channels 111 causes deformation inwards of vacuum/pressure sensor diaphragm 120a in surgical cassette 100, which axially extends force displacement transducer 131 resulting in a change of an electrical output signal in proportion to a vacuum level. Positive fluid pressure in manifold fluid flow channels 111 results in an outward extension of vacuum/pressure sensor diaphragm 120a and compression of the force displacement transducer 131”, implies the diaphragm 120a determines pressure within the flow channels 111), and/or
A passive, flexible ripple condensation region for balancing pressure and/or volume fluctuation of al liquid delivery by means of an elastic liquid channel region.
Regarding Claim 19, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg further discloses wherein the replacement cassette is additionally furthermore formed at least with a selection from 
a flange connection (figure 8, irrigation inlet tubing port 117) for the connection of a container ([0065] " Irrigation inlet tubing port 117 may be a connection port for tubing extending to the BSS irrigation bottle to deliver irrigation fluid") for providing infusion liquid, 
an infusion connection (figure 8, irrigation outlet tubing port 118) for feeding the infusion liquid to the ophthalmic surgical instrument ([0065] " Irrigation outlet tubing port 118 may be a connection port for tubing extending to the surgical handpiece 12") 
an aspiration connection (figure 8, aspiration outlet tubing port 119 ) for connection of at least one of the liquid channels to an ophthalmic surgical instrument ([0065] “Aspiration outlet tubing port 119 may be a connection port for tubing extending to the surgical handpiece 12”), and 
a waste connection (figure 8, optional drain port 103c) for discharging liquid into a waste container ([0065] "optional drain port 103c, which may be connected to an external tubing line or reservoir"), and/or an infusion valve, 
and wherein a liquid channel connected to the aspiration connection is connected to the pressure detection arrangement ([0062] “Aspiration flow channel 111b may include a pressure/vacuum sensor element 111c, a pumping outlet port 111d, and two inlet ports comprising aspiration fluid inflow from tubing line connected to external surgical handpiece 12”)
Regarding Claim 20, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg further discloses wherein the hard region has recesses (referring figure 5a, plate 100a comprises recess forming flow channels 111), by which regions of the replacement cassette which are formed from the soft (where region formed between aspiration flow channel 111b as shown figure 5b and vacuum/pressure sensor diaphragm 120a) are mechanically accessible from outside the replacement cassette ([0074] “Force displacement transducer 131 may operate by means of a magnetic coupling, such that fluid vacuum inside manifold fluid flow channels 111 causes deformation inwards of vacuum/pressure sensor diaphragm 120a in surgical cassette 100, which axially extends force displacement transducer 131 resulting in a change of an electrical output signal in proportion to a vacuum level.” Implies the region under diaphragm 120a are adjacent to force displacement transducer and mechanically accessible.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greg in view of Chevallet, and in further view of Ly et al (US 20130330208 A1, hereinafter ‘Ly’).
Regarding Claim 4, Greg, as modified by Chevallet, teaches the replacement cassette according to Claim 1.
Greg does not disclose wherein the recess is formed with a chamfer.
In the same filed of endeavor, Ly teaches the recess (figure 1, cavity 268a) is formed with a chamfer ([0116] “flange 264a that extends upwardly from the body 266a is chamfered”)
Ly provides the chamfered recess in order to facilitate proper alignment when the cavity fully engages a piston head ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greg, as modified by Chevallet, to incorporate the teachings of Ly and provide the recess formed with a chamfer for the purpose of providing proper engagement when the recess engages fork armed force measuring arrangement.
Allowable Subject Matter
Claims 3 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest, either alone or in combination, the limitation “the recess extends over three sides of the coupling element”, “recess is formed substantially parallel to an insertion direction of the replacement cassette” and “recess is surrounded by three sides” The closest prior art Greg teaches the most of feature as recited in claim 1, but lacks teaching the coupling element formed with a recess. Chevallet cures the deficiency of Greg and teaches the coupling element with a recess, However, Chevallet is still silent as to the limitation in claims 3 and 6-7 above. Grieshabar et al (US 5454783) suggest the fork shaped arm is placed over three sides of the coupling element°, and the coupling element is formed substantially parallel to an insertion direction of the replacement cassette. However,  It would have not been obvious to one of ordinary skill in the art to modify Greg, as modified by Chevallet, to arrive at the instant invention without change the operation of the device since both Greg and Chevelle provides the cassette to be inserted into main unit such that all the components of  cassette formed orthogonal to an insertion direction while the instant invention discloses the components including the recess is formed parallel to an insertion direction of the cassette. Thus, Greg, as modified by Chevallet, would not want “the recess is formed in such a way as to receive the fork-shaped arm over an angular range of more than 180°”, “recess is formed substantially parallel to an insertion direction of the replacement cassette” and “recess is surrounded by three sides” without changing principal operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shener et al (US 20100152647 A1) teaches cartridge assembly comprises soft region is configured to engages pressure detecting element
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781